Citation Nr: 1445792	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased initial disability rating in excess of 30 percent for PTSD.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to April 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois, and that RO certified the Veteran's appeal to the Board in December 2013.  

For clarity, and as noted on the title page, the Board has broadly recharacterized the issue of entitlement to service connection for esophageal reflux disease, gastritis, and peptic acid disease as entitlement to service connection for a gastrointestinal disorder.  

During the pendency of the appeal, a February 2012 RO decision increased the initial disability rating for posttraumatic stress disorder (PTSD) from 10 percent to 30 percent, effective May 26, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased initial disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, a November 2010 RO decision granted service connection for coronary artery disease (CAD) with stenting, associated with herbicide exposure.  The Veteran filed a subsequent notice of disagreement (NOD) in March 2011, which stated it was in response to a December 2010 decision letter, and lay statements discussing his heart condition.  The Board notes that although the Veteran was in fact provided with a December 2010 notice letter, it addressed the issue of dependency.  From the lay statements included with the March 2011 NOD, it appears that the Veteran was attempting to appeal regarding the initial disability rating assigned for his service-connected CAD in the November 2010 RO decision.  Indeed, he was provided with a statement of the case (SOC) on that issue in October 2012.  However, the Veteran did not thereafter perfect his appeal by submitting a timely VA Form 9 substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2013).  Therefore, although the Veteran's April 2014 Informal Hearing Presentation (IHP) includes the issue of entitlement to an increased initial disability rating for CAD, the issue is not before the Board and will not be addressed herein.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within system includes documents related to the immediate appeal, including an IHP submitted by the Veteran's representative and VA treatment records.  

The issues of entitlement to service connection for a sleep disorder and a gastrointestinal disorder, to include as secondary to service-connected PTSD, in addition to entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment which are most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  


CONCLUSION OF LAW

The criteria for an increased initial disability rating in excess of 30 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims in a letter sent to the Veteran in August 2009.  The Veteran's claim of entitlement to an increased initial disability rating in excess of 30 percent for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and multiple lay statements, and associated all such records with the claims file.  

VA provided relevant examinations in September 2009 and January 2012.  The examinations and opinions are adequate regarding the Veteran's PTSD claim adjudicated herein because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Initial Rating - PTSD  

The Veteran seeks entitlement to an increased initial disability rating in excess of 30 percent for PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased initial disability rating in excess of 30 percent for any period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from May 26, 2009, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2013).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran was afforded an initial VA PTSD examination in September 2009.  The examiner reviewed the Veteran's claims file and obtained a medical history from the Veteran.  The Veteran reported insomnia with nightmares and intolerance of foreigners.  His current mental health treatment for depression included individual psychotherapy and anti-depressant medication.  He reported a stable marriage of fifteen years to his second wife and a prior marriage of 20 years to his first wife, now deceased, in addition to children and grandchildren who enjoy spending time in his home.  The Veteran was retired, but reported hobbies including handyman work, spending time with his grandchildren, helping his wife run a daycare in their home, and running a bingo game.  Upon physical examination, the Veteran appeared clean and friendly, with appropriate affect.  He was oriented properly, with normal thought processes and memory, and without hallucinations, delusions, obsessive/ritualistic behavior, or inappropriate behavior.  He reported panic attacks beginning over 20 years ago and increasing in severity to two to three times per month currently.  He denied suicidal or homicidal ideation, and displayed good impulse control, with no episodes of violence.  The examiner diagnosed chronic PTSD and assigned a current GAF score of 64.  He stated that the Veteran was generally functioning fairly well, with stable family life and involvement with work.  Overall, the examiner found that the Veteran's symptoms, including intense physical reactions at reminders of service which inhibit a social life or hobbies, working to avoid thoughts of his experiences, severe insomnia, severe guilt, and paranoia, all lead to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  

VA treatment records from December 2009 reflect that the Veteran's mood was stable with medication.  He denied suicidal ideation but reported anxiousness at times.  

A September 2010 statement from the Veteran's spouse reported that she had witnessed the Veteran's nightmares about Vietnam and that he would stay awake to avoid having nightmares.  She reported that he depressed and that he would stay home to avoid other people.  

The Veteran was afforded a VA PTSD review examination in January 2012.  The examiner reviewed his prior medical history and documented the following GAF scores obtained since the prior VA examination in September 2009:  62 (July 2010), 60 (March 2011), 65 (June 2011), 62 (October 2011), and 62 (December 2011).  Upon examination, the Veteran was well groomed and cooperative, and his posture and gait were normal.  His mood and speech were normal, with intact thought processes, good insight, adequate judgment, and average intellect.  He denied suicidal or homicidal ideation, as well as alcohol use.  Symptoms of the Veteran's PTSD were identified as anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The examiner continued the diagnosis of PTSD with a GAF score of 62 and found that the Veteran's level of occupational and social impairment was consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

VA treatment records from February 2012 through August 2013 document that the Veteran's PTSD was at least stable or improving through treatment.  In February 2012, he reported that his mood and functioning had recently improved, and a GAF score of 62 was assigned.  In April 2012, he reported doing "about the same" and "okay"; a GAF score of 65 was documented.  A July 2012 follow up visit documents a GAF score of 65.  The Veteran reported continuing to help out his wife with their home daycare business and participating in activities including walking and swimming.  In August 2012, his GAF score was 62, and he reported his mood had been "fairly even."  He reported a recent flashback while walking, and noted that his ability to manage anxiety and distressing feelings of panic has changed significantly through treatment.  At follow up visits in November 2012, April 2013, and August 2013, the Veteran reported doing fine, that his mood was stable, and his assigned GAF score at each visit was 65.  

Given the evidence as discussed above, the Board concludes that for the entire period on appeal, the Veteran's PTSD most closely approximated the criteria for a 30 percent disability rating, and no higher.  

Upon VA examination in September 2009 and January 2012, the Veteran displayed symptoms of PTSD including anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  VA treatment records, reviewed above, document that while the Veteran has continued to receive therapy for his PTSD, his symptoms have been relatively stable, as evidenced by his reports at follow up visits and his assigned GAF scores ranging from 60 to 65, which is reflective of mild symptoms.  Moreover, the Veteran has not reported that his PTSD has worsened in severity following the most recent VA examination in January 2012.  

A disability rating higher than 30 percent is not warranted for any period on appeal, however.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  Upon examination, he was not noted to have a flat affect and did not display unusual speech patterns.  While the Veteran did report experiencing panic attacks, these were reported as occurring weekly or less often, rather than more than once a week as is typically associated with a 50 percent disability rating.  Additionally, there is no evidence of impairment of cognitive functioning, memory, or ability to understand complex commands.  Moreover, the Veteran has shown an ability to maintain familial relationships, including with his wife, children, and grandchildren, and reported working as a handyman, helping with his wife's in-home daycare, and helping to run a bingo game.  

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating in excess of 30 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including anxiety, panic attacks, and sleep impairment, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased initial disability rating in excess of 30 percent for PTSD is denied.  


REMAND

Although the Board sincerely regrets the additional delay, additional development is required prior to adjudication of the Veteran's claims of entitlement to service connection for gastrointestinal and sleep disorders.  Specifically, a remand is required to afford the Veteran adequate VA examinations concerning his claimed gastrointestinal and sleep disorders.  Additionally, a remand is necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected disabilities.  Finally, upon remand, current VA treatment records must be obtained, as the most recent VA treatment records within the claims file are from October 2013.  


I.  Service Connection - Gastrointestinal Disorder

At the September 2009 VA examination, the examiner diagnosed the Veteran with peptic acid disease (PAD), moderate to severe gastritis, and moderate gastroesophageal reflux disease (GERD).  The examiner subsequently opined that the Veteran's GERD was less likely than not related to his service-connected PTSD.  Although the examiner referenced his consideration of medical literature, he did not provide a rationale to support the opinion, and did not address the specific possibility of aggravation, as required by a secondary theory of service connection.  See 38 C.F.R. § 3.310 (2013).  Moreover, the opinion was limited to the Veteran's diagnosed GERD, and did not discuss the Veteran's alternate gastrointestinal diagnoses, including whether or not they are related to his service-connected PTSD.  Finally, the examiner did not provide an opinion as to whether any of the Veteran's diagnosed gastrointestinal disorders were directly related to his active service.  The Veteran has reported that his gastrointestinal symptoms began in Vietnam during his active service; therefore, a direct theory of service connection must also be considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the Board is required to consider all "potentially applicable" provisions of law and regulation).  

Additionally, the Veteran's April 2014 IHP includes a citation to medical literature asserting a link between his claimed gastrointestinal disorder and his service-connected PTSD.  The Board notes that in some circumstances, medical treatise evidence can constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr, 21. Vet. App. 303.  Therefore, the Board finds a remand is necessary for a supplemental VA medical opinion from the September 2009 VA examiner which properly considers whether the Veteran has a current gastrointestinal disability which is etiologically related to his active service, or proximately due to or aggravated by his service-connected PTSD.  


II.  Service Connection - Sleep Disorder  

The Veteran has not been afforded a VA examination with regard to his claim of entitlement to service connection for a sleep disorder.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Medical evidence of record documents that the Veteran was diagnosed with sleep apnea following a sleep study conducted in June 2009.  Additionally, medical evidence reflects that the Veteran's service-connected PTSD causes chronic sleep impairment and nightmares.  

Although the Veteran's service treatment records are silent for any complaints, diagnosis, or treatment of sleep apnea or a sleep condition, the Veteran has reported that he developed sleep problems in service and experienced them since that time.  Additionally, the Veteran's April 2014 IHP asserts a connection between the claimed sleep disorder and the claimed gastrointestinal disorder, with a citation to medical literature.  As noted above, in some circumstances, medical treatise evidence can constitute competent medical evidence.  See Wallin, 11 Vet. App. at 514; see also 38 C.F.R. § 3.159(a)(1).  

Given the Veteran's current diagnosis of sleep apnea, his reports of sleep problems during and since active service, and his assertion of a link between his claimed sleep disorder and his claimed gastrointestinal disorder, the Board finds that a VA examination is necessary to determine the etiology of any current sleep disorder, including his diagnosed sleep apnea, both on a direct and secondary basis.  See 38 C.F.R. § 3.159(c)(4).  


III.  TDIU

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's April 2014 IHP explicitly requests consideration of entitlement to a TDIU rating.  The Veteran's spouse submitted a March 2011 statement asserting that the Veteran is unemployable due to his service-connected PTSD and CAD.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected disabilities, to include PTSD and CAD.  The Board points out that the Veteran's service-connected disabilities (PTSD, rated as 30 percent disabling; and CAD, rated as 30 percent disabling from May 2009 and 10 percent disabling from July 2010, and a right forearm scar rated as noncompensable) do not meet the scheduler requirement for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2013).  However, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Additionally, the adjudication of the Veteran's TDIU claim is potentially possible on a schedular basis, although this is entirely dependent upon, and thus inextricably intertwined with, the resolution of the Veteran's service connection claims also remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular or extraschedular basis as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Obtain, and associate with the claims file, all outstanding VA treatment records from October 2013 to the present.  All reasonable attempts should be made to obtain such records and any negative response must be properly documented.  

3.  After the above development, return the claims folder to the September 2009 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disability is caused by or aggravated by the Veteran's service-connected PTSD?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's gastrointestinal disorder is aggravated by his service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the gastrointestinal condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

The examiner should also specifically comment upon the medical literature cited by the Veteran's representative in the April 2014 IHP.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

4.  After the above development, afford the Veteran a VA examination to determine the current nature and etiology of any current sleep disorder, to include sleep apnea.  The examiner must review the entire claims file and a copy of this Remand, before conducting all necessary diagnostic tests and studies.  

The examiner is requested to provide an opinion as to the following:  

a) What is the current diagnosis or diagnoses related to the Veteran's claimed sleep disorder?  The examiner should distinguish, to the extent possible, whether the Veteran's sleep problems are attributable to his service-connected PTSD or a diagnosed sleep disorder, such as sleep apnea.  

b) For any identified diagnosis, including sleep apnea, is it is at least as likely as not (a 50 percent probability or greater) that the disorder is related to the Veteran's active service?  

c) For any identified diagnosis, including sleep apnea, is it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated (increased in severity) by any service-connected disability, including PTSD or a gastrointestinal disorder?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that a current sleep disorder is aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the sleep disorder prior to any such aggravation.  

The examiner should also specifically comment upon the medical literature cited by the Veteran's representative in the April 2014 IHP.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

5.  After completing any other development deemed necessary, readjudicate the Veteran's service connection claims for gastrointestinal and sleep disorders in light of any additional evidence added to the record.  

6.  Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU rating in the first instance, on a schedular or extraschedular basis as appropriate.  Arrange for any additional development indicated, including the possibility of a VA examination to determine whether the Veteran is precluded from securing or following a substantially gainful occupation (consistent with his education, training, and occupational experience) as a result of any service-connected disabilities.  

7.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a statement of the case (SOC) or supplemental statement of the case (SSOC) as appropriate, and allow an appropriate amount of time to respond before returning the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


